DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 and 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-13 recite the limitation "the joint" in line 2.  There is insufficient antecedent basis for this limitation in the claim(s).
Claims 18-21 recite “attached in a of the end”. It is unclear what is intended to be encompassed by this limitation (i.e., is it supposed to be “attached at the end”, “attached in a lowercase “a” shape at the end”, “attached through a portion at the end”, etc.). Further clarification is required. 
NOTE
As to claims 22-26, recite the limitation “biocompatible surface substrate” in line 2. Since this limitation is not positively recited, there is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear which “surface” the biocompatible surface substrate” is referencing. Further clarification is required.
Claim 27 recites the limitation "the means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “extension orientated axially to a spatial direction”. The orientations of these components is unclear. The examiner recommends incorporating geometric terms (such as perpendicular, parallel, intersecting, etc.) to further clarify the orientation of the components. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 5,683,403).
As to claim 10, Adams et al. discloses a device for extravasal or extraneuronal fastening of a medical implant with a biocompatible surface substrate (suture sleeve, depicted as 10 in Figures 1-3 and 50 in Figure 4) including: a first substrate portion (flexible strap, depicted as 16 in Figures 1-3) configured as a compression sleeve with a free end which by winding the first substrate portion about a spatial axis radially covered by at least one wound layer of the first substrate portion (e.g., see Figure 3), and a second substrate portion (base, depicted as 12 in Figures 1 and 3) which is attached integrally to the first substrate portion, but is not wound about the spatial axis (e.g., see Figures 1-3), and is connectable to a connection (ratchet teeth, depicted as 26 in Figures 1-3) extending away from the medical implant (see Figure 3, for example), wherein in a region of the end at least one connection is applied, which, when the first substrate portion is in the wound state about the spatial axis a connection is made with at least one of the first substrate portion and the second substrate portion (via channel on the second portion, depicted as 18 in Figures 1-3). 
NOTE
As to claim 11, Adams et al. discloses in the wound state the first substrate portion, in the end, on which the connection is applied, and the connection in an area of the first substrate portion extends at least once about the spatial axis (see Figure 3, for example). 
As to claims 12-13, as best understood in light of the rejections under 35 U.S.C. above, Adams et al. discloses the connection (ratchet teeth) engaged with the pawl (depicted as 20 in Figure 1 and 3) to fixate the lead (e.g., col. 2, lines 35-40), the examiner considers the engagement point, or joint, “is fixed”. 
As to claims 14-17, Adams et al. discloses the connection (ratchet teeth, depicted as 26 in Figures 1-3) of the first substrate portion (flexible strap) in a frictional and interlocking manner with the pawl (depicted as 20 in Figures 1-3) (e.g., col. 2, lines 35-40; also see Figure 3). 
As to claims 18-21, as best understood in light of the rejections under 35 U.S.C. above, Adams et al. discloses an additional connection (suture wing that has suture holes, depicted as 22 and 24 in Figures 1-3) which incorporates sutures (e.g., col. 3, lines 1-5) which is a strand of material transmitting tensile forces and is attached at the end. 
As to claims 22-26, as best understood in light of the rejections under 35 U.S.C. above, Adams et al. discloses the biocompatible surface substrate includes at least one fastening opening (channel, depicted as 18 in Figures 1-3) extending completely through the surface substrate, through which the connection passes to form the connection with at least one of first substrate portion and the second substrate portion (e.g., col. 2, lines 28-40). 
As to claim 27, as best understood in light of the rejections under 35 U.S.C. above, Adams et al. discloses a tab (the excess flexible strap that extends beyond the ratchet teeth, see Figure 3; e.g., col. 3, lines 6-9 ) which laterally projects beyond the first substrate portion (see 
As to claim 29, Adams et al. discloses the end of the first substrate portion comprises two areas opposite each other along the portion end on each of which one of the connection is applied, and are arranged opposite each other along the spatial axis of at least one of the first substrate portion and the second substrate portion (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 5,683,403). Adams et al. discloses the first substrate portion has a winding extension orientated about the spatial axis (see Figures 1-3) and a longitudinal cuff extension orientated axially (see Figures 2-3) but does not explicitly discloses the first substrate portion (flexible strap) tapers in steps or evenly along the winding extension with an increase distance to a region of the end of the portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the uniform thickness of Adams et al. with a tapered end portion in order to provide the predictable results of ensuring sufficient passage through the channel (18 in Figure 1-3). 
Claim Objections
Claim 10 is objected to because of the following informalities: “surface substrate including a first”. There is no clearly defined preamble, so it is not clear if this is intended to be a transitional phrase or is still part of the preamble. Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792